Name: Commission Implementing Regulation (EU) NoÃ 418/2012 of 16Ã May 2012 amending Regulation (EC) NoÃ 376/2008 as regards licence obligations for certain agricultural products, and amending Regulation (EC) NoÃ 1342/2003 as regards the transfer of rights deriving from licences for cereals and rice imported under tariff quotas
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity
 Date Published: nan

 17.5.2012 EN Official Journal of the European Union L 130/1 COMMISSION IMPLEMENTING REGULATION (EU) No 418/2012 of 16 May 2012 amending Regulation (EC) No 376/2008 as regards licence obligations for certain agricultural products, and amending Regulation (EC) No 1342/2003 as regards the transfer of rights deriving from licences for cereals and rice imported under tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 134 and Article 161(3), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Articles 130 and 161 of Regulation (EC) No 1234/2007, in order to manage imports and exports, the Commission has been given the power to determine the products for which import or export will be subject to presentation of a licence. When assessing the need for a licence system, the Commission has to take into account the appropriate instruments for the management of the markets and in particular for monitoring the imports or exports. (2) Article 1(2)(a)(i) of Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2) in conjunction with Section A of Part I of Annex II to that Regulation provides for a licence obligation for imports of, among others, durum wheat including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) of that Regulation, barley and grain sorghum other than hybrids for sowing, all these products including seeds thereof. Regulation (EC) No 376/2008 also provides for a licence obligation for imports of manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, for imports of sago pith and for imports of sweet potatoes for human consumption. (3) Article 1(2)(b)(i) of Regulation (EC) No 376/2008 in conjunction with Section A of Part II of Annex II to that Regulation provides for a licence obligation for exports of, among others, durum wheat, rye, barley and oats, all of them including seeds thereof. (4) Annex II to Regulation (EC) No 376/2008 refers to CN codes in order to indicate the products which are subject to the presentation of an import or export licence under the conditions laid down by that Regulation. (5) It seems appropriate to adapt the CN codes used in Parts I, II and III of Annex II to Regulation (EC) No 376/2008 to those used in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) as amended by Commission Regulation (EU) No 1006/2011 (4). Moreover, some minor linguistic changes to Annex II to Regulation (EC) No 376/2008 are needed in the interest of clarity. (6) In the interest of simplification and for the purpose of alleviating the administrative burden for Member States and operators, the requirement of import licences for seeds of durum wheat, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) of Regulation (EC) No 376/2008, of barley and of grain sorghum other than hybrids for sowing, the requirement of import licences for manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, for sago pith and for sweet potatoes for human consumption and the requirement of export licences for seeds of durum wheat, of rye, of barley and of oats should be abolished. (7) Pursuant to Article 130(1) of Regulation (EC) No 1234/2007, Regulation (EC) No 376/2008 introduced a licence obligation for imports of all sugar products falling within CN code 1701 imported under preferential conditions other than tariff quotas. The amount of the security and the period of validity of import licences for all products falling within that CN code imported under preferential conditions other than tariff quotas are set out in Section C of Part I of Annex II to Regulation (EC) No 376/2008 by way of a reference to specific provisions of the sectoral Commission regulations. Since those regulations have been repealed in the meantime, it is appropriate to specify the amount of the security and the period of validity of import licences of the products concerned in that Section. (8) The product codes for which an import licence is required are currently listed in Part I of Annex II to Regulation (EC) No 376/2008. By Article 2 of Council Regulation (EC) No 1667/2006 of 7 November 2006 on glucose and lactose (5), all the provisions, and in particular the system of trade with third countries, adopted for the dairy product lactose and lactose syrup falling within CN code 1702 19 00 are extended to the industrial product lactose and lactose syrup falling within CN code 1702 11 00. For the sake of completeness, transparency and clarity, it is appropriate to include CN code 1702 11 00 in Part I of Annex II to Regulation (EC) No 376/2008. (9) Horizontal rules concerning transferability of licences including transfer of rights deriving from licences or certificates are laid down in Article 8(1) of Regulation (EC) No 376/2008. In the interest of clarity as regards transferability of licences issued in accordance with Article 1(2)(a)(ii) of Regulation (EC) No 376/2008 concerning tariff quotas, it seems appropriate to adapt Article 6(7) of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (6). (10) Regulations (EC) No 376/2008 and (EC) No 1342/2003 should therefore be amended accordingly. (11) For the sake of clarity, it is appropriate to lay down the rules concerning the import licences issued for seeds of durum wheat including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) of Regulation (EC) No 376/2008, of barley and of grain sorghum other than hybrids for sowing, the import licences for manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith; sweet potatoes for human consumption and the export licences issued for seeds of durum wheat, of rye, of barley and of oats, which are still valid on the date of entry into force of this Regulation. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 376/2008 Annex II to Regulation (EC) No 376/2008 is replaced by the text in the Annex to this Regulation. Article 2 Amendment of Regulation (EC) No 1342/2003 In Article 6 of Regulation (EC) No 1342/2003, paragraph 7 is replaced by the following: 7. By way of derogation from Article 8(1) of Regulation (EC) No 376/2008, rights deriving from licences referred to in paragraph 4 of this Article shall not be transferable. Article 3 Transitional measures At the request of the interested parties, the securities lodged for the issuing of import licences for seeds of durum wheat including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) of Regulation (EC) No 376/2008, of barley and of grain sorghum other than hybrids for sowing, of import licences for manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets for sago pith and for sweet potatoes for human consumption and of export licences for seeds of durum wheat, of rye, of barley and of oats, shall be released when the following conditions are met: (a) the validity of the licences has not expired on the date of entry into force of this Regulation; (b) the licences have been used only partially or not at all on the date of entry into force of this Regulation. Article 4 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 114, 26.4.2008, p. 3. (3) OJ L 256, 7.9.1987, p. 1. (4) OJ L 282, 28.10.2011, p. 1. (5) OJ L 312, 11.11.2006, p. 1. (6) OJ L 189, 29.7.2003, p. 12. ANNEX ANNEX II PART I LICENSING OBLIGATION  FOR IMPORTS List of products referred to in Article 1(2)(a)(i) and ceilings applicable in accordance with Article 4(1)(d) A. Cereals (Part I of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (1) 1001 19 00 Durum wheat, other than seed, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg ex 1001 99 00 Spelt, common wheat and meslin other than seed, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1003 90 00 Barley, other than seed 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1005 90 00 Maize other than seed 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1007 90 00 Grain sorghum, other than seed 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1101 00 15 Flour of common wheat and spelt 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2303 10 Residues of starch manufacture and similar residues 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2303 30 00 Brewing or distilling dregs and waste 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ex 2308 00 40 Citrus pulp residues 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2309 90 20 Products referred to in additional note 5 to Chapter 23 of the Combined Nomenclature 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ( ) Licence or certificate required for any quantities. B. Rice (Part II of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (2) 1006 20 Husked (brown) rice, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 30 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 30 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 1006 40 00 Broken rice, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ( ) Licence or certificate required for any quantities. C. Sugar (Part III of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (3) 1701 All products imported under preferential conditions other than tariff quotas 20 EUR/t until the end of the third month following the month of the actual day of issue of the licence, in accordance with Article 22(2) ( ) ( ) Licence or certificate required for any quantities. D. Seeds (Part V of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (4) ex 1207 99 20 Seeds of varieties of hemp, for sowing (5) until the end of the sixth month following the month of the actual day of issue of the licence, in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate required for any quantities. E. Olive oil and table olives (Part VII of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (6) ex 0709 92 90 Olives, fresh, for the production of oil 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg 0711 20 90 Olives provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, for the production of oil, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg 2306 90 19 Oilcake and other residues resulting from the extraction of olive oil, containing more than 3 % by weight of olive oil 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg ( ) Licence or certificate required for any quantities. F. Flax and hemp (Part VIII of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (7) 5302 10 00 True hemp, raw or retted (8) until the end of the sixth month following the month of the actual day of issue of the licence, in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate required for any quantities. G. Fruit and vegetables (Part IX of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (9) 0703 20 00 Garlic, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0703 90 00 Other alliaceous vegetables, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ( ) Licence or certificate required for any quantities. H. Processed fruit and vegetable products (Part X of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (10) ex 0710 80 95 Garlic (11) and Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0710 90 00 Mixtures of vegetables containing garlic (11) and/or Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0711 90 80 Garlic (11) and Allium ampeloprasum provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0711 90 90 Mixtures of vegetables containing garlic (11) and/or Allium ampeloprasum, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0712 90 90 Dried garlic (11) and Allium ampeloprasum and mixtures of dried vegetables containing garlic (11) and/or Allium ampeloprasum, whole, cut, sliced, broken or in powder, but not further prepared, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ( ) Licence or certificate required for any quantities. I. Beef and veal (Part XV of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (12) ex 0102 29 10 to ex 0102 29 99 0102 39 10 0102 90 91 All products of domestic species imported under preferential conditions other than tariff quotas EUR 5 per head until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0201 and 0202 All products imported under preferential conditions other than tariff quotas EUR 12 per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0206 10 95 and 0206 29 91 All products imported under preferential conditions other than tariff quotas EUR 12 per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1602 50 10, 1602 50 31 and 1602 50 95 All products imported under preferential conditions other than tariff quotas EUR 12 per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1602 90 61 and 1602 90 69 All products imported under preferential conditions other than tariff quotas EUR 12 per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ( ) Licence or certificate required for any quantities. J. Milk and milk products (Part XVI of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (13) ex Chapters 04, 17, 21 and 23 All milk and milk products, imported under preferential conditions other than tariff quotas and with the exception of Cheese and curd (CN code 0406) originating in, Switzerland, imported without licence, as follows: 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0403 10 11 to 0403 10 39 0403 90 11 to 0403 90 69 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter not flavoured nor containing added fruit, nuts or cocoa 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0405 10 0405 20 90 0405 90 Butter and other fats and oils derived from milk; dairy spreads of a fat content of more than 75 % but less than 80 % 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0406 Cheese and curd, with the exception of Cheese and curd originating in Switzerland, imported without licence 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1702 11 00 1702 19 00 Lactose and lactose syrup 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 2106 90 51 Flavoured or coloured lactose syrup 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 Preparations of a kind used in animal feeding: Preparations and feedingstuffs containing products to which Regulation (EC) No 1234/2007 applies, directly or by virtue of Regulation (EC) No 1667/2006, except preparations and feedingstuffs falling under Part I of Annex I to that Regulation 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ( ) Licence or certificate required for any quantities. K. Other products (Part XXI of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (14) 1207 99 91 Hempseeds other than for sowing (15) until the end of the sixth month following the month of the actual day of issue in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate required for any quantities. L. Ethyl alcohol of agricultural origin (Part I of Annex II to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (16) ex 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher, obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectolitre until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2207 20 00 Ethyl alcohol and other spirits, denatured, of any strength, obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectolitre until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2208 90 91 Undenatured ethyl alcohol of alcoholic strength by volume of less than 80 % vol., obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectolitre until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2208 90 99 Undenatured ethyl alcohol of alcoholic strength by volume of less than 80 % vol., obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectolitre until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ( ) Licence or certificate required for any quantities. PART II LICENSING OBLIGATION FOR EXPORTS OF PRODUCTS IN RESPECT OF WHICH ON THE DAY OF SUBMISSION OF AN APPLICATION FOR A LICENCE, NO EXPORT REFUND OR EXPORT TAX HAS BEEN FIXED List of products referred to in Article 1(2)(b)(i) and ceilings applicable in accordance with Article 4(1)(d) A. Cereals (Part I of Annex I to Regulation (EC) No 1234/2007) (17) CN code Description Amount of the security Period of validity Net quantities (18) 1001 19 00 Durum wheat, other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg ex 1001 99 00 Spelt, common wheat and meslin other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1002 90 00 Rye, other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1003 90 00 Barley, other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1004 90 00 Oats, other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1005 90 00 Maize, other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1101 00 15 Flour of common wheat and spelt 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg ( ) Licence or certificate required for any quantities. B. Rice (Part II of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (19) 1006 20 Husked (brown) rice 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg ( ) Licence or certificate required for any quantities. C. Sugar (Part III of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (20) 1701 Cane or beet sugar and chemically pure sucrose, in solid form 11 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (21) 2 000 kg 1702 60 95 1702 90 95 Other sugars in solid form and sugar syrups, not containing added flavouring or colouring matter, but not including lactose, glucose, maltodextrine and isoglucose 4,2 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (21) 2 000 kg 2106 90 59 Flavoured or coloured sugar syrups, other than isoglucose, lactose, glucose and maltodextrine syrups 4,2 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (21) 2 000 kg ( ) Licence or certificate required for any quantities. PART III CEILINGS FOR EXPORT LICENCES IN RESPECT OF PRODUCTS FOR WHICH, ON THE DAY OF SUBMISSION OF AN APPLICATION FOR A LICENCE, EXPORT REFUND HAS BEEN FIXED Maximum quantities for which no export licence or certificate needs to be presented, pursuant to Article 4(1)(d) Description, CN codes and export refund nomenclature codes Net quantity (22) A. CEREALS: For every product, listed in Annex I, Part I to Council Regulation (EC) No 1234/2007, 5 000 kg with the exception of subheading  0714 20 10, and 2302 50 ( )  1101 00 15 500 kg B. RICE: For every product, listed in Annex I, Part II to Council Regulation (EC) No 1234/2007 500 kg C. SUGAR: For every product, listed in Annex I, Part III to Council Regulation (EC) No 1234/2007 2 000 kg D. MILK AND MILK PRODUCTS: For every product, listed in Annex I, Part XVI to Council Regulation (EC) No 1234/2007 150 kg E. BEEF AND VEAL: For live animals, listed in Annex I, Part XV to Council Regulation (EC) No 1234/2007, One animal For meat, listed in Annex I, Part XV to Council Regulation (EC) No 1234/2007, 200 kg G. PIGMEAT: CN codes: as follows 0203 1601 1602 250 kg 0210 150 kg H. POULTRY: CN codes and export refund nomenclature codes: as follows 0105 11 11 9000 0105 11 19 9000 0105 11 91 9000 0105 11 99 9000 4 000 chicks 0105 12 00 9000 0105 14 00 9000 2 000 chicks 0207 250 kg I. EGGS: Export refund nomenclature codes: as follows 0407 19 11 9000 2 000 eggs 0407 11 00 9000 0407 19 19 9000 4 000 eggs 0407 21 00 9000 0407 29 10 9000 0407 90 10 9000 400 kg 0408 11 80 9100 0408 91 80 9100 100 kg 0408 19 81 9100 0408 19 89 9100 0408 99 80 9100 250 kg ( ) Licence or certificate required for any quantities. (1) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (2) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (3) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (4) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. (5) No security is required. See other conditions in Article 17(1) of Regulation (EC) No 507/2008. ( ) Licence or certificate required for any quantities. (6) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (7) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. (8) No security is required. See other conditions in Article 17(1) of Regulation (EC) No 507/2008. ( ) Licence or certificate required for any quantities. (9) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (10) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. (11) This shall also include products where the word garlic is only part of the description. Such terms may include, but are not limited to solo garlic, elephant garlic, single clove garlic or great-headed garlic. ( ) Licence or certificate required for any quantities. (12) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (13) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (14) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. (15) No security is required. See other conditions in paragraph 1 of Article 17(1) of Regulation (EC) No 507/2008. ( ) Licence or certificate required for any quantities. (16) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for imports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (17) Save as otherwise provided in Regulation (EC) No 1342/2003. (18) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for exports under preferential conditions, under a tariff quota or when an export tax has been fixed. ( ) Licence or certificate required for any quantities. (19) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for exports under preferential conditions or under a tariff quota. ( ) Licence or certificate required for any quantities. (20) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). Not applicable for exports under preferential conditions or under a tariff quota. (21) For quantities not exceeding 10 t, the party concerned may not use more than one such licence for the same export. ( ) Licence or certificate required for any quantities. (22) Not applicable for exports under preferential conditions, under a tariff quota or when an export tax has been fixed. ( ) Licence or certificate required for any quantities.